PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





:
:
:   DECISION ON REQUEST FOR REFUND
:
:


This is a decision on the requests for refunds filed, October 28, 2020 and supplemental petitions filed November 20, 2020, December 15, 2020 and January 17, 2021.

The request for refund is GRANTED.

Applicant files the above request for refund of $1,800, stating in part that “[w]e mistakenly paid the Petition fee $2,000 and 3.5 year maintenance fee $1,600 in LARGE entity on 8/5/2020.  However, the applicant claimed they should be SMALL entity when the fee were paid.  So, the petition fee should be $1,000 and the maintenance fee should be $800 . . . Kindly . . . refund the difference”. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,800 will be refunded to petitioner’s credit card.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions